TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00316-CV



               In re Don Bonifay, Individually and d/b/a Bonifay & Associates


                    ORIGINAL PROCEEDING FROM BLANCO COUNTY



                                           ORDER


PER CURIAM

               On August 4, 2016, relator Don Bonifay, individually and d/b/a Bonifay &

Associates, filed an emergency motion for a temporary stay in connection with a previously filed

petition for writ of mandamus. See Tex. R. App. P. 52.1, 52.10. Bonifay’s motion to stay did not

inform the Court that the real party in interest Blacktopper Technology, Inc. had scheduled a

deposition for August 11, 2016. In the absence of any information stating the “emergency” nature

of the relief requested, the Court requested a response from Blacktopper by noon on August 8, 2016.

See Tex. R. App. P. 52.10(b) (allowing appellate court to grant any just temporary relief without

notice, on motion of any party or on its own initiative). On August 5, 2016, Blacktopper moved for

an extension of time to respond to Bonifay’s motion to stay. Blacktopper’s motion for extension

of time also failed to inform the Court that Blacktopper had scheduled a deposition for

August 11, 2016. On August 8, 2016, Bonifay filed a response to Blacktopper’s motion for

extension of time and informed the Court for the first time of the August 11 deposition.
               We grant the motion for temporary relief and stay all proceedings in the trial court,

including all discovery and the deposition scheduled for August 11, 2016, pending further order of

this Court. Blacktopper may still file its response to Bonifay’s motion to stay on August 16, 2016,

at which time the Court will consider the response. Both parties are advised of the importance of

informing the Court of any potentially relevant dates when seeking relief in the future.

               It is so ordered August 9, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland




                                                  2